The Opinion of the Court was delivered by Treat, J. In this case, after joinder in error, the defendants move the Court to dismiss the appeal, because of a defective appeal bond. In our opinion, the motion comes too late. An appeal is one of the modes of bringing cases into this Court. By joining in error, the defendants submit the case to the judgment of the Court, and waive all irregularities in the mode of bringing it here. As well may a defendant, who has pleaded to the declaration, ask to have the suit dismissed because of a defective summons. Preliminary objections of this kind must always be insisted on before pleading to the merits. The motion -is denied. ■Motion denied.